United States Court of Appeals
                     For the First Circuit


Nos. 13-2017, 13-2047, 13-2072

                         UNITED STATES,

                            Appellee,

                                 v.

          WENDELL RIVERA-RUPERTO, a/k/a Arsenio Rivera,
                     MIGUEL SANTIAGO-CORDERO,
                      DAVIEL SALINAS-ACEVEDO,

                     Defendants, Appellants.



                          ERRATA SHEET

          The opinion for this Court issued January 13, 2017 is
amended as follows:

          On page 5, line 23: change "35-years" to "35-years'"

          On page 12, line 3: change "25-years" to "25-years'"

          On page 12, line 6: change "105 years" to "105-years'"

          On page 17, line 12: change "10-years" to "10-years'"

          On page 17, line 15: change "35-years" to "35-years'"

          On page 22, footnote 7, line 2: change "19-years" to
"19-years'"